Citation Nr: 0013683	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  95-22 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for claimed sinusitis.  

2.  Entitlement to service connection for claimed rhinitis.  

3.  Entitlement to service connection for claimed allergic 
diathesis with headaches.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from February 1970 to March 
1972 and December 1991 to May 1993.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1994 rating decision by the RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in March 1996.  



FINDINGS OF FACT

1.  The veteran's claim of service connection for claimed 
sinusitis is plausible and capable of substantiation.  

2.  The veteran's claim of service connection for claimed 
rhinitis is plausible and capable of substantiation.  

3.  The veteran's claim of service connection for claimed 
allergic diathesis with headaches is plausible and capable of 
substantiation.  



CONCLUSIONS OF LAW

1.  The claim of service connection for claimed sinusitis is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).  


2.  The claim of service connection for claimed rhinitis is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).  

3.  The claim of service connection for claimed allergic 
diathesis with headaches is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (Court) which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet. App. 341 (1996).  The United States Supreme 
Court declined to review that case.  Epps v. West, 118 S. Ct. 
2348 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well grounded.  The Court stated that in order for a claim 
to be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

A careful review of the service medical records from the 
veteran's second tour of duty shows that the veteran, on his 
report of medical history dated June 1992, complained of 
sinus trouble dating back to 1971 and that he had trouble 
with his nose due to hay fever and sinusitis.  

The RO requested, on several occasions, service medical 
records from the veteran's first tour of duty from February 
1970 to March 1972.  However, no service medical records from 
that period of service have been found.  

The veteran also submitted a claim of service connection for 
multiple claimed disabilities to include sinusitis two months 
after his discharge from service in July 1993.

The post-service evidence of record includes numerous 
outpatient treatment reports from VA facilities, hospital 
admission summaries and several VA examination reports.  A 
careful review of the outpatient treatment records shows that 
the veteran complained of sinus pain in March 1995.  The 
examiner noted a little puffiness and the diagnosis was that 
of rhinitis.  

An April 1995 discharge summary shows that the veteran was 
admitted for an alcohol rehabilitation program.  Diagnosis on 
Axis III of the discharge summary included that of chronic 
rhinitis.  

The veteran was afforded an Agent Orange/Persian Gulf History 
and Physical Examination in April 1995.  The veteran reported 
having chronic sinusitis and rhinitis.  The examiner noted 
occasional wheezing and coughing, but no hemoptysis.  The ear 
canals were clean and the nose was patent.  Impression was 
that of headaches and dizziness, undetermined etiology; 
chronic rhinitis and sinusitis.  

In September and December 1995, the veteran was seen with 
complaints of bilateral frontal headaches.  The impression in 
December 1995 was that of headaches, probably tension.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in March 1996.  The veteran indicated that 
he was first treated for his claimed sinus condition in 1991 
when he returned from Desert Storm.  The veteran reported 
that he was placed on medication and continued to take 
medication for his claimed sinus disability.  The veteran 
described his condition as being a sinus that drained from 
his head down into his throat and caused headaches.  The 
veteran testified that he continued treatment after service 
at the Fayetteville VA Medical Center.  

The veteran was afforded a VA PTSD examination in April 1996.  
On Axis III, the diagnosis was that of sinus/migraine 
headaches.  

The RO attempted to secure additional VA outpatient treatment 
records showing treatment for sinusitis, rhinitis and 
headaches prior to 1995; however, the searches were negative 
for additional medical evidence.  

The veteran was afforded a VA examination in March 1997.  The 
veteran reported that he had a history of allergic diathesis.  
The veteran reported that he had coryza, sneezing and a 
bothersome post nasal drip.  The veteran occasionally 
suffered from redness of his eyes and complained of blockage 
of the ears and nose.  The veteran reported having nagging 
headaches which occurred almost daily.  The veteran's 
headaches were usually bilateral, and sometimes unilateral.  
The veteran reported that his headaches usually got worse 
towards the end of the day or when under stress.  The veteran 
states that he was told that his headaches were related to 
his allergic diathesis and his upper respiratory congestion.  
An examination of the veteran's head showed retracted and 
dull tympanic membranes.  His nasal turbinates were enlarged 
and swollen with an increase in mucus.  His throat was 
slightly red with increased lymph tissue without exudate.  
Diagnosis was that of allergic diathesis with upper 
respiratory symptomatology; headaches secondary to allergic 
rhinitis.  

The veteran was afforded a VA neurological examination in 
March 1997.  The veteran complained of daily headaches for 
the past 6 years.  The veteran reported that his headaches, 
located mainly in the bitemporal area last "off and on all 
day."  The veteran described his headaches as a sharp 
throbbing pain.  There were no associated symptoms with the 
veteran's headaches.  Neurological examination was normal.  
Diagnosis was that of headaches, no neurological sequelae.  

The veteran underwent a psychiatric evaluation in September 
1998.  Diagnosis on Axis III included that of sinusitis and 
migraine headaches.  

In summary, the current medical evidence shows diagnoses of 
sinusitis, rhinitis and allergic diathesis with headaches.  
The veteran apparently complained of sinus trouble, nasal 
congestion and headaches during service and filed a claim of 
service connection shortly after service.  As such, the Board 
finds that the veteran's claims of service connection for 
claimed sinusitis, rhinitis and allergic diathesis with 
headaches are plausible and well grounded.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996).  

Given that the veteran has presented well-grounded claims, 
the RO must undertake further action to assist the veteran in 
order to fully develop these matters for review by the Board.  



ORDER

As a well-grounded claim of service connection for sinusitis 
has been presented, the appeal to this extent is allowed, 
subject to further action as discussed hereinbelow.  

As a well-grounded claim of service connection for rhinitis 
has been presented, the appeal to this extent is allowed, 
subject to further action as discussed hereinbelow.  

As a well-grounded claim of service connection for allergic 
diathesis with headaches has been presented, the appeal to 
this extent is allowed, subject to further action as 
discussed hereinbelow.  



REMAND

As noted, the evidence of record is sufficient to render the 
veteran's claims well grounded.  However, further 
clarification is needed prior to an assessment of the claims 
on the merits.  Specifically, the Board finds that any 
additional outpatient treatment records regarding the issues 
not already of record should be obtained and associated with 
the claims file to determine if the veteran suffers from a 
disability manifested by sinusitis, rhinitis or allergic 
diathesis with headaches.  

In addition, the Board finds that the veteran should be 
reexamined to determine the current nature and likely 
etiology of the claimed sinusitis, rhinitis and allergic 
diathesis with headaches.  The examiner should specifically 
opine as to the likelihood that the claimed sinusitis, 
rhinitis and allergic diathesis with headaches are due to 
disease or injury which was incurred in or aggravated by 
service.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  Under 
the circumstances of this case, additional development is 
necessary in order to fulfill the VA's duty to assist.  

Accordingly, this matter is Remanded to the RO for the 
following action:

1.  The RO should take appropriate steps 
in order to request and associate with 
the claims file all available recent VA 
medical records concerning the veteran's 
treatment for sinusitis, rhinitis and 
allergic diathesis with headaches, not 
already associated with the claims file.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and likely etiology of the claimed 
sinusitis, rhinitis and allergic 
diathesis with headaches.  All indicated 
x-rays and laboratory tests should be 
completed.  The examiner should elicit 
from the veteran and record a detailed 
clinical history referable to the claimed 
conditions.  The report of examination 
should include a specific diagnosis as to 
whether the veteran does have a 
disability manifested by sinusitis, 
rhinitis or allergic diathesis with 
headaches.  The examiner should also 
opine as to whether it is as likely as 
not that the any current disability 
manifested by sinusitis, rhinitis or 
allergic diathesis with headaches is due 
to disease or injury which was incurred 
in or aggravated by service.  The claims 
file, to include all evidence added to 
the record pursuant to this REMAND, must 
be made available to the examiner for 
review prior to the examination.  

3.  After completion of the requested 
development, the RO should reconsider the 
veteran's claims on the merits.  When 
considering the claim on the merits, the 
RO should weigh the probative value of 
all of the evidence of record.  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case that contains a summary of 
the relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

